DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and in further view of Yamamoto (US Pub: 2005/0114766). 	Regarding claim 1, Matsumoto teaches: A printing apparatus comprising: a storage unit configured to store contents information to be displayed in association with each of a plurality of events that occurs in the printing apparatus [p0196, fig. 2A]; a memory [fig. 1: 19]; and at least one processor in communication with the memory which executes the following [fig. 1: 11]: receiving one event having occurred in the printing apparatus among the plurality of events that occurs in the printing apparatus; displaying a content based on contents information associated with the received event [p0193-p0196].

Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamamoto further teaches: The printing apparatus according to claim 1, wherein in response to selection of the object for using a function of the printing apparatus, a screen for using the function is displayed [p0126, fig. 9 (If copy is selected, a screen for copying will be displayed.)]. 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto further teaches: The printing apparatus according to claim 1, wherein the function is a print function [p0194, p0195]. 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamamoto further teaches: The printing apparatus according to 

Claims 9-11 have been analyzed and rejected with regard to claims 1, 2, and 4.
Claims 14-16 have been analyzed and rejected with regard to claims 1, 2, and 4 and in accordance with Yamamoto’s further teaching on: A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a printing apparatus [p0177].
4.	Claims 5, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and Yamamoto (US Pub: 2005/0114766); and in further view of Nakayama et al (US Pub: 2014/0198341). 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto in view Yamamoto does not specify a login event.  In the same field of endeavor, Nakayama et al teaches: The printing apparatus according to claim 1, wherein the plurality of events includes at least a login event [p0109-p0114, fig. 10 (Ads display starts upon user authentication and displayed content varies based on authenticated user ID.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display various content upon user login event for displaying personalized information. 	Regarding claim 6, the rationale applied to the rejection of claim 5 has been incorporated herein.  Matsumoto in view of Yamamoto and Nakayama et al further teaches: The printing apparatus according to claim 5, wherein the received event is a login event, wherein the main menu is displayed by closing a screen of a content displayed based on contents information associated with the received login event, and wherein in a case where the object for giving the instruction to redisplay the content included in the main menu screen is selected, a content to be redisplayed as the content displayed immediately before is a content associated with the login event [Matsumoto: p0062-p0064; Yamamoto: p0127; and Nakayama: p0109-p0114, fig. 10].  
Notice, Matsumoto displays various content upon change of operation events such as default, scanning, printing, faxing, and etc.  Yamamoto introduces a button to return to a previous content displayed.  And Nakayama displays content upon detecting a login event and changes content based on different login users.  Therefore, the combined teaching would have made the following scenario obvious to a skilled in the art: when a user logs in the printing device a default content for the user is displayed.  When the user selects a scanning function the displayed default content is changed.  And when the user selects a return button, the previously displayed default content is retrieved.
	
Regarding claim 12, the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claims 5 and 6.
Regarding claim 17, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claims 5 and 6.
5.	Claims 7, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and Yamamoto (US Pub: 2005/0114766); and in further view of Tamanaka (JP Pub: 2013228897). 	Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto in view of Yamamoto does not specify a logout event.  In the same field of endeavor in terms of displaying content upon user operation related events, Tamanaka teaches: The printing apparatus according to claim 1, wherein the plurality of events includes at least a logout event [p0013, p0032].  Therefore, given Tamanaka’s prescription on displaying content upon user login or logout and Matsumoto in view of Yamamoto’s disclosure on displaying various content upon different events, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display various content upon user login or logout in order to effectively customize content displaying for targeted user. 	Regarding claim 8, the rationale applied to the rejection of claim 7 has been incorporated herein.  Tamanaka further teaches: The printing apparatus according to claim 7, wherein the received event is a logout event, and wherein a screen to be displayed before login to the printing apparatus is displayed by closing a screen of a .
Regarding claim 13, the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claims 7 and 8. 	
Regarding claim 18, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claims 7 and 8.

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674